     1:20-cv-02287-JFA     Date Filed 06/17/20   Entry Number 1     Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH CAROLINA
                                AIKEN DIVISION

Peggy Thomasson, individually and on ) C/A No.   1:20-2287-JFA
behalf of all other similarly-situated )
individuals,                           )
                                       )            COMPLAINT
                         Plaintiff,    )       (Jury Trial Demanded)
                                       )
             vs.                       )
                                       )
Medac, Inc., Bijon Memar, Individually )
and MiraMed Global Services, Inc.,     )
                                       )
                         Defendants. )
                                       )

      Peggy Thomasson, individually and on behalf of all other similarly-situated

individuals, by way of this Complaint in the above-captioned matter, would allege and

show unto this Honorable Court the following:

                             NATURE OF THE ACTION

   1. Peggy Thomasson worked for Defendant Medac, Inc. (“Medac”) as a Data Entry

Specialist for almost thirteen years.   Defendant Medac is owned and operated by

Defendant Bijon Memar (“Memar”).        Medac is a subsidiary of Defendant MiraMed

Global Services, Inc. (“MiraMed”). Thomasson regularly worked and was not paid for

overtime. Defendants classified Thomasson as an independent contractor until May 5,

2019, when Defendants reclassified Thomasson as an employee but did not change

any of her job duties. While Thomasson was classified as an independent contractor,

Defendants refused to grant her any Family Medical Leave Act leave or to grant her

other employee benefits such as health insurance, short-term disability benefits, long-

term disability benefits, life insurance, unemployment benefits, workers’ compensation




                                           1
      1:20-cv-02287-JFA      Date Filed 06/17/20    Entry Number 1     Page 2 of 12




protection, and the like.     Defendants willfully and intentionally mischaracterized

Thomasson and other similarly-situated persons as independent contractors rather than

employees. This is an action brought individually and as a collective action for unpaid

overtime compensation, liquidated damages, attorney’s fees, and for other relief under

the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et. seq. (“FLSA”).

The collective action provisions under the FLSA provide for opt-in class participation.

                          PARTIES, JURISDICTION AND VENUE

       2.     Plaintiff Peggy Thomasson is a citizen and resident of Edgefield County,

South Carolina.

       3.     Defendant Medac is a Georgia corporation doing business in Aiken

County, South Carolina.

       4.     Medac’s principal place of business is in North Augusta, South Carolina.

       5.     Medac is registered with the Secretary of State of South Carolina to do

business in this state.

       6.     Medac was founded, and is owned, and operated by Defendant Memar.

       7.     Memar is a citizen and resident of Fulton County, Georgia.

       8.     Defendant MiraMed is a Michigan corporation doing business in Aiken

County as Defendant Medac is a subsidiary of MiraMed.

       9.     Plaintiff brings this action individually and as an opt-in, collective action

pursuant to 29 U.S.C. § 216(b), on behalf of a class of all individuals employed by

Defendants at any time within the three years prior to joining this lawsuit, who were non-

exempt employees and who worked in excess of forty (40) hours in any given work




                                            2
      1:20-cv-02287-JFA       Date Filed 06/17/20     Entry Number 1       Page 3 of 12




week, but who did not receive overtime compensation of at least one and a half times

their regular hourly wage for any and all overtime hours.

       10.     Upon information and belief, this action satisfies the requirements of Rule

23(a), Fed. Civ. P., as alleged in the following particulars:

                      a.     The proposed Plaintiff class is so numerous that joinder of all

               individual members in this action is impracticable;

                      b.     There are questions of law and/or fact common to the

               members of the proposed Plaintiff class;

                      c.     The claims of Plaintiff, the representative of the proposed

               Plaintiff class, are typical of the claims of the proposed Plaintiff class; and

                      d.     Plaintiff, the representative of the proposed Plaintiff class,

               will fairly and adequately protect the interests of the class.

       11.     In addition, upon information and belief, this action satisfies one or more of

the requirements of Rule 23(b), Fed. R. Civ. P., because the questions of law and/or

fact common to the members of the proposed Plaintiff class predominate over any

questions affecting only individual members, and a class action is superior to other

available methods for the fair and efficient adjudication of the controversy.

       12.     Upon information and belief, Defendants have employed numerous

personnel in the past three years.

       13.     Upon information and belief, some or all of the personnel that Defendants

contract to provide data entry to its clients have been mischaracterized as independent

contractors.




                                               3
      1:20-cv-02287-JFA     Date Filed 06/17/20    Entry Number 1     Page 4 of 12




      14.    Upon information and belief, many, if not all, of the mischaracterized

employees frequently work over 40 hours a week and are not paid time and a half, as

required by law.

      15.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331

and 29 U.S.C. § 216(b), because this action is based, in part, on the FLSA.

      16.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391, because

Medac’s principal place of business is located within this judicial district and division,

and the majority of unlawful labor practices giving rise to Plaintiff’s claims were

committed in the Aiken Division of this Court.

                                           FACTS

      17.    Defendant Medac describes itself as “one of the nation’s largest,

independently owned, anesthesia revenue cycle management companies, dedicated

exclusively to anesthesia and pain management.” (Medac Website www.medac.com,

June 9, 2020.)

Medac provides billing services to anesthesiology practices throughout the United

States. Medac’s headquarters are located in North Augusta, South Carolina.

      18.    Defendant MiraMed describes itself as “as a premier global provider

of business process outsourcing solutions to healthcare organizations nationwide.”

(MiraMed Website www.miramedgs.com, June 9, 2020.) MiraMed’s headquarters are

located in Jackson, Michigan.

      19.    Defendant Memar founded Medac in 1992 and continues to operate as its

Chief Executive Officer.




                                            4
       1:20-cv-02287-JFA     Date Filed 06/17/20     Entry Number 1      Page 5 of 12




       20.    Defendants misclassified their staff, who were entitled to employee rights,

including overtime pay, healthcare insurance, Family Medical Leave Act protection,

workers’ compensation benefits, and other employee benefits such as short-term

disability benefits, long-term disability benefits, life insurance benefits, accidental death

and dismemberment benefits, retirement and pension benefits, unemployment benefits,

matching payroll taxes, paid time off, holidays, funeral leave, civil leave for jury service,

etc.

       21.    Upon information and belief, staff who worked for Defendant Medac did

not receive credit through the Social Security Administration for quarters worked; thus,

employees did not accrue Social Security credit.

       22.    Plaintiff began working for Defendants as a data entry specialist in

October 2006.

       23.    At the time of her hire, Plaintiff had no experience in data entry or medical

billing or coding.

       24.    At the time of her hire, Plaintiff was trained for her position by another

person who worked for Defendants as an ostensible “independent contractor.”

       25.    At the time of her hire, Plaintiff was told by Defendants that her position

was an independent contractor position and was asked to sign a document

acknowledging that she was an ostensible “independent contractor.”

       26.    From the time of her hire until May 5, 2019 (the “Misclassification Period”),

Defendants maintained to Plaintiff that Plaintiff was an independent contractor.

       27.    Plaintiff’s duties during the entire time she worked for Defendants were

performed at her home.




                                             5
     1:20-cv-02287-JFA       Date Filed 06/17/20    Entry Number 1      Page 6 of 12




      28.     Plaintiff’s duties during the entire time she worked for Defendant were to

perform data entry functions on the computer. Specifically, Plaintiff reviewed scanned

patient case documents (“Cases”) on the computer which contained patient information,

procedure information, and health insurance information, and entered that information

on Medac’s computer program.

      29.     Plaintiff’s duties did not require any independent judgment to perform.

      30.     While Plaintiff worked for Defendants, she was required to have “open

communication” by telephone with her supervisors at all times and was required to

respond to her supervisors immediately upon request.

      31.     While Plaintiff worked for Defendants, her work was monitored daily by

Defendants.

      32.     If there were errors in Plaintiff’s work, she was required to fix those errors

immediately for no extra compensation.

      33.     During the Misclassification Period, Defendants paid Plaintiff $0.55 to

$0.58 per Case completed. Plaintiff’s pay was non-negotiable and determined solely by

Defendants.

      34.     During the Misclassification Period, Defendants required Plaintiff to meet

weekly production goals in order to maintain her position.        Specifically, Defendants

required that Plaintiff complete data entry on 500 Cases per week.

      35.     During the Misclassification Period, Plaintiff regularly completed data entry

on about 850 Cases per week.

      36.     Plaintiff and other members of Plaintiff class consistently worked over forty

(40) hours a week.




                                             6
        1:20-cv-02287-JFA          Date Filed 06/17/20   Entry Number 1   Page 7 of 12




        37.    Plaintiff regularly worked 60-70 hours per work for Defendants during the

Misclassification Period in order to complete data entry on approximately 850 Cases per

week.

        38.    The position held by Plaintiff was an integral part of Defendant Medac’s

services.

        39.    Defendant Medac relied upon the work of Plaintiff to provide medical

billing services to its clients.

        40.    Initially during the Misclassification Period, Plaintiff used her own

computer while working for Defendants. However, in about 2017, Defendants provided

Plaintiff with a computer, docking station, and earpiece. Plaintiff also provided her own

internet access and cell phone initially, but was eventually given a phone extension by

Defendants which would ring through her computer.

        41.    During the Misclassification Period, Plaintiff was occasionally required to

attend mandatory meetings over the phone and in person, for which she was never

compensated.

        42.    On or about May 5, 2019, Defendants designated Plaintiff as an employee

and began paying her an hourly wage of $14.42 per hour.

        43.    Defendant Memar established Plaintiff’s wage as an employee after

Plaintiff asked him directly to pay her $14.42 per hour.

        44.    Upon information and belief, Defendants reclassified Plaintiff an employee

on or about May 5, 2019 because Defendant Medac was merging with another

company.




                                                 7
      1:20-cv-02287-JFA       Date Filed 06/17/20    Entry Number 1      Page 8 of 12




       45.     Upon information and belief, Defendants reclassified all its workers who

had previously been classified as independent contractors as employees on or about

May 5, 2019.

       46.     Even though Defendants designated Plaintiff as an employee instead of

an independent contractor, Defendants did not change any of Plaintiff’s job duties.

       47.     After May 5, 2019, Defendants continued to require Plaintiff to complete

500 Cases per week.

       48.     After May 5, 2019, Defendants continued to supervise Plaintiff in the same

way she had been supervised during the Misclassification Period.

       49.     After May 5, 2019, Plaintiff generally worked 40 hours a week, generally

completed 500 Cases per week within those 40 hours a week.

       50.     After May 5, 2019, Defendants paid Plaintiff for any overtime she incurred.

       51.     Plaintiff worked for Defendants until September 27, 2019, when she was

terminated by Defendants.

       52.     Plaintiff was told at the time of her termination that her termination was the

“result of a review of our organizational structure and the economic cost/benefit analysis

of your position.”

       53.     Upon information and belief, Defendants now use workers in India to

perform the work Plaintiff used to perform for Defendants.

       54.     Upon information and belief, the circumstances described above regarding

Plaintiff’s employment are also applicable to Plaintiff class.




                                              8
      1:20-cv-02287-JFA      Date Filed 06/17/20        Entry Number 1    Page 9 of 12




                           FOR A FIRST CAUSE OF ACTION
                             (AS TO ALL DEFENDANTS)
              (Fair Labor Standards Act—Failure to Pay Overtime Wages)
               (Individual and Collective Action, 29 U.S.C. § 201 et seq.)

       55.    All prior allegations not inconsistent herewith are hereby realleged as fully

and effectually as is set forth herein verbatim.

       56.    Defendant Medac is an “employer” for purposes of the FLSA, 29 U.S.C. §

203(d).

       57.    Defendant MiraMed is an “employer” for purposes of the FLSA, 29 U.S.C.

§ 203(d).

       58.    Defendant Memar is an “employer” for purposes of the FLSA, 29 U.S.C. §

203(d).

       59.    Plaintiff and the members of Plaintiff class were employees of Defendants

for purposes of the FLSA during all times relevant to this Complaint. Plaintiff was not

exempt from receiving the FLSA overtime benefits, because Plaintiff’s position did not

meet criteria for an “executive,” “administrative,” or “professional” employee exemption,

as those terms are defined under the FLSA. See 29 C.F.R. 213 (a)(1). Said class

includes but is not limited to Defendants’ staff including but not limited to data entry

specialists and such individuals who performed similar duties, etc.

       60.    The    FLSA    requires    that       covered   employees   receive   overtime

compensation “not less than one and one-half times” the employee’s regular rate of pay

for all hours worked over forty (40) hours in a workweek. See 29 U.S.C. § 207(a).

       61.    Defendants failed to pay Plaintiff and the members of Plaintiff class at the

rate of one and one-half times their normal rate of pay for all hours worked in excess of

forty (40) hours in a workweek.



                                                9
     1:20-cv-02287-JFA      Date Filed 06/17/20   Entry Number 1     Page 10 of 12




       62.    During all times relevant to this complaint, Defendants repeatedly violated

the FLSA with respect to Plaintiff and members of Plaintiff class by failing to

compensate Plaintiff and members of Plaintiff class at the rate of one and one-half times

Plaintiff and members of Plaintiff’s class for all hours worked in excess of forty (40)

hours in a workweek.

       63.    Plaintiff and members of Plaintiff class are also entitled to an award of

back pay at their regular hourly rate or their overtime rate, as appropriate compensation

for all time spent in working for Defendants, which was wrongfully excluded by

Defendants in calculating their compensation.

       64.    The failure of Defendants to compensate Plaintiff and members of Plaintiff

class for overtime work, as required by the FLSA was knowing, willful, intentional, and

done in bad faith.

       65.    Plaintiff and members of Plaintiff class are entitled to liquidated damages

equal to the amount of overtime compensation and unpaid compensation due to them

under the FLSA, pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       66.    The work and pay records of Plaintiff and members of Plaintiff’s class are

in the possession, custody, and/or control of Defendants, and Defendants are under a

duty pursuant to Section 11(c) of the FLSA, 29 U.S.C. § 211(c), and pursuant to

regulations of the United States Department of Labor to maintain and preserve such

payroll and other employment records from which the amount of Defendants’ liability

can be ascertained. Plaintiff requests an order of this Court requiring Defendants to

preserve such records during the pendency of this action.




                                           10
     1:20-cv-02287-JFA        Date Filed 06/17/20     Entry Number 1      Page 11 of 12




       67.      Plaintiff and members of Plaintiff class are also entitled to an award of

reasonable attorney’s fees and costs incurred in prosecuting this action, pursuant 29

U.S.C. § 216(b).

               WHEREFORE, having fully set forth their allegations against Defendants,

Plaintiff respectfully requests that the Court enter judgment for the following relief:

             a. An order authorizing the sending of appropriate notice to current and

                former employees of Defendants staff who are potential members of the

                collective action under the FLSA;

             b. A declaratory judgment that Defendants have willfully and in bad faith

                violated the overtime compensation provisions of the FLSA, and have

                deprived Plaintiff and the members of the Plaintiff class of their rights to

                such compensation;

             c. An order requiring Defendants to provide a complete and accurate

                accounting of all the overtime compensation and other compensation to

                which Plaintiff and the members of the Plaintiff class are entitled;

             d. An award of monetary damages to Plaintiff and the members of the

                Plaintiff class in the form of back pay for overtime compensation and other

                compensation due, together with liquidated damages in an equal amount;

             e. Pre-judgment interest;

             f. An order certifying a class action under Rule 23 of the Federal Rules of

                Civil Procedure to remedy the class-wide violations of the South Carolina

                Payment of Wages Act;

             g. Attorney’s fees and costs; and,




                                              11
     1:20-cv-02287-JFA     Date Filed 06/17/20   Entry Number 1       Page 12 of 12




         h. Such further relief as the Court deems just and proper.




Respectfully Submitted,




                                      By: s/ Sarah J.M. Cox
                                      Nekki Shutt (Fed. Bar No. 6530)
                                      Janet Rhodes (Fed. Bar No. 10521)
                                      Sarah J.M. Cox (Fed. Bar No. 13166)
                                      BURNETTE SHUTT & MCDANIEL, PA
                                      PO Box 1929
                                      Columbia, South Carolina 29202
                                      Tel. (803) 904-7930
                                      Fax (803) 904-7910
                                      NShutt@BurnetteShutt.Law
                                      JRhodes@BurnetteShutt.Law
                                      SCox@BurnetteShutt.Law


                                      ATTORNEYS FOR PLAINTIFF

Columbia, South Carolina

June 17, 2020




                                         12
